1

2

3

4
                                UNITED STATES DISTRICT COURT
5
                                       DISTRICT OF NEVADA
6
                                                  ***
7

8     GENE A. K. ALLEN,                                  Case No. 3:19-cv-00338-MMD-CBC

9                                   Petitioner,                         ORDER
             v.
10
      ISIDRO BACA, et al.,
11
                                Respondents.
12

13   I.     SUMMARY

14          Petitioner has filed an application for leave to proceed in forma pauperis (ECF No.

15   1), a motion for appointment of counsel (ECF No. 3), a motion requesting relief (ECF No.

16   4), and a petition for a writ of habeas corpus. Petitioner is unable to pay the filing fee.

17          Petitioner has used the form for a petition under 28 U.S.C. § 2241. However,

18   Petitioner is in state custody pursuant to a judgment of conviction of a state court, and 28

19   U.S.C. § 2254 applies. The Court construes the petition as being under 28 U.S.C. § 2254.

20   The Court dismisses the action because this is a successive petition filed without the

21   required authorization from the court of appeals. See 28 U.S.C. § 2244(b). Alternatively,

22   the petition is without merit on its face. See Rule 4, Rules Governing Section 2254 Cases

23   in the United States District Courts.

24   II.    BACKGROUND

25          On April 7, 2003, pursuant to a guilty plea, Petitioner was convicted of sexual

26   assault and lewdness with a child. Petitioner's direct appeal was unsuccessful. In the

27   following 16 years, Petitioner has filed many post-conviction habeas corpus petitions and

28   other motions in the state courts. On May 15, 2007, out of frustration of Petitioner’s
1    continued frivolous filings, the state district court entered an amended judgment of

2    conviction that removed 310 days of credit for time served. Later that same day, the state

3    district court realized that it could not take away those credits as punishment for frivolous

4    filings, and the state district court entered a second amended judgment of conviction that

5    restored all the credits for time served. See Allen v. State, No. 49612 (Nev. September

6    12, 2007). 1

7           Petitioner also has filed many habeas corpus petitions in this court in those 16

8    years. In Allen v. State, 2:07-cv-00226-PMP-LRL, ECF No. 2, at 2, the court noted:

9           Allen has filed at least 14 habeas petitions in this court alone, all attacking
            the same conviction. [Footnote: See cases, 3:05-cv-00616-LRH-VPC, 3:05-
10          cv-00639-LRH-RAM, 3:03-cv-00414-ECR-VPC, 3:03-cv-00465-LRH-RAM,
            3:03-cv-00519-ECR-RAM, 3:03-cv-00541-ECR-VPC, 3:03-cv-00672-LRH-
11          RAM, 3:03-cv-00692-LRH-RAM, 3:04-cv-00189-ECR-VPC, 3:05-cv-00184-
            LRHVPC,3:05-cv-00458-RLH-VPC, 2:03-cv-00770-KJD-PAL, 3:06-cv-
12          00079-LRH-VPC.] On at least two previous occasions, Allen was ordered by
            the court to submit any and all habeas corpus claims related to his April 7,
13          2003 conviction in case number 3:03-cv-00414-ECR-VPC. (See Cases Nos.
            3:03-cv-00519-ECR-RAM, 3:03-cv-00541-ECR-VPC). Allen repeatedly
14          ignored those court orders, and in fact filed eight new habeas lawsuits after
            those orders were issued. Allen has also had at least two habeas corpus
15          petitions dismissed as successive petitions pursuant to 28
            U.S.C.§2244(b)(3)(A). (See Cases Nos. 3:05-00639-LRH-RAM, and 3:06-
16          cv-00079-LRH-VPC). In both of those cases, Allen was informed that he
            could not pursue any additional habeas corpus petitions until he moved the
17          United States Court of Appeals for the Ninth Circuit for an order authorizing
            this court to consider the petition. See 28 U.S.C. § 2244(b)(3)(A); Rule 9 of
18          the Rules Governing Section 2254 Cases. Allen has never done so.

19   Petitioner has continued to file multiple petitions in the following 12 years. 2

20   III.   DISCUSSION

21          A.      Second or Successive Petition

22          This action is a second or successive habeas corpus petition that is not authorized

23   by the court of appeals under 28 U.S.C. § 2244(b). The original judgment of conviction

24   ///
            1http://caseinfo.nvsupremecourt.us/public/caseView.do?csIID=17382           (generated
25
     July 10, 2019).
26
            2The cases include, but are not limited to, 2:07-cv-00226-PMP-LRL, 2:11-cv-
27   00180-PMP-LRL, 2:19-cv-00094-RFB-CWH, 3:07-cv-00098-LRH-RAM, 3:07-cv-00433-
     ECR-VPC, 3:08-cv-00238-BES-VPC, 3:08-cv-00318-RCJ-RAM, 3:11-cv-00138-RCJ-
28   VPC, 3:11-cv-00389-ECR-VPC, 3:11-cv-00742-ECR-VPC, 3:12-cv-00056-HDM-VPC,
     3:14-cv-00510-RCJ-VPC, 3:15-cv-00088-MMD-VPC, 3:18-cv-00237-MMD-WGC.
                                              2
1    entered in 2003 no longer is the operative judgment of conviction. The second amended

2    judgment of conviction entered on May 15, 2007, is the operative judgment of conviction.

3    The second amended judgment likely reset the successive-petition bar of § 2244(b). See

4    Magwood v. Patterson, 561 U.S. 320 (2010); Wentzell v. Neven, 674 F.3d 1124 (9th Cir.

5    2012). However, in Allen v. LaGrand, Case No. 3:11-cv-00138-RCJ-VPC, the Court

6    denied a habeas corpus petition because Petitioner made only claims of violation of state

7    law. The court of appeals affirmed. Consequently, even taking the second amended

8    judgment into account, this action is a second or successive petition, and Petitioner has

9    not obtained authorization from the court of appeals to commence the action. See 28

10   U.S.C. § 2244(b).

11          The court has told Petitioner repeatedly, in many different actions, what he needs

12   to do before he can file a second or successive petition in this Court. He continues to not

13   follow instructions. For these reasons, the Court will not direct Petitioner to show cause

14   why this action should not be dismissed. The Court also will not refer this action to the

15   court of appeals, because that would not be in the interests of justice. See Ninth Circuit

16   Rule 22-3(a). The Court simply will dismiss the action.

17          B.     In the Alternative, the Petition is Without Merit

18          Even if this action is not a second or successive petition, the Court would

19   nonetheless dismiss it under Rule 4 of the Rules Governing Section 2254 Cases in the

20   United States District Courts. All grounds lack merit.

21          Ground 1 is one of two possible claims. Both lack merit. First, Petitioner might be

22   claiming that he was denied parole unconstitutionally. Petitioner has no constitutionally

23   protected liberty interest in being released on parole in Nevada. Moor v. Palmer, 603 F.3d

24   658, 661–62 (9th Cir. 2010). Second, Petitioner might be claiming that the state courts

25   erred in rejecting his claim that he was denied parole unconstitutionally. Errors in the state

26   post-conviction proceedings are not addressable in federal habeas corpus. Franzen v.

27   Brinkman, 877 F.2d 26, 26 (9th Cir. 1989).

28   ///

                                                   3
1            Grounds 2 and 3 are claims that prison officials are interfering with Petitioner’s mail

2    and religious activity, and that prison officials are requiring DNA samples from Petitioner

3    without authorization. In a ground titled 3(b), which Petitioner has placed after ground 4,

4    petitioner alleges that he wants a lab expert, discovery, and investigation into the DNA

5    sample. Even if true, these claims would not result in either Petitioner being released from

6    custody or having his release date advanced. These claims are not addressable in federal

7    habeas corpus. Nettles v. Grounds, 830 F.3d 922, 931 (9th Cir. 2016) (en banc).

8            Ground 4 is one of two possible claims. Both similarly lack merit. First, Petitioner

9    might be claiming that the state courts are wrong when they deny his post-conviction

10   habeas corpus petitions and other motions. Second, Petitioner might be alleging that the

11   Nevada Supreme Court’s decision affirming the denial of his request for a DNA test now

12   is moot because Petitioner had a DNA test on February 21, 2019. 3 Again however, errors

13   in the state post-conviction proceedings are not addressable in federal habeas corpus.

14   Franzen, 877 F.2d at 26.

15           C.     Petitioner's Other Motions

16           Petitioner has filed a motion for appointment of counsel (ECF No. 3). The Court

17   denies this motion because the Court is dismissing the action as a second or successive

18   petition. 4

19           Petitioner has filed a motion (ECF No. 4) asking this Court to vacate the mandate

20   of the court of appeals in that court’s case number 18-15951, reappoint counsel, and file

21   a petition for a writ of certiorari with the Supreme Court of the United States. This Court

22   does not have the authority to provide the relief requested.

23   ///

24
             3The underlying claim—that Petitioner wanted a DNA test—appears to be at odds
25   with claims in grounds 2 and 3 that Petitioner was subjected to a DNA test against his will.
     This is not an invitation for Petitioner to file more documents explaining his position
26   because the Court is dismissing the action. The Court simply is noting that the
     inconsistency is in the petition itself.
27
             4The
                Court did appoint counsel to represent Petitioner in Allen v. Cox, Case No.
28   3:14-cv-00510-RCJ-VPC. Petitioner then repeatedly violated the Court's rule that parties
     represented by counsel may not file proper-person documents.
                                                4
1              Petitioner has filed a request for a docketing statement (ECF No. 5), which the

2    Court grants.

3              D.     The Court Will Not Issue a Certificate of Appealability

4              Reasonable jurists would not find the Court’s conclusions to be debatable or wrong,

5    and the court will not issue a certificate of appealability.

6    IV.       CONCLUSION

7              It is therefore ordered that the application to proceed in forma pauperis (ECF No.

8    1) is granted.

9              It is further ordered that the motion for appointment of counsel (ECF No. 3) is

10   denied.

11             It is further ordered that Petitioner’s motion requesting relief (ECF No. 4) is denied.

12             It is further ordered that Petitioner’s request for a docketing statement (ECF No. 5)

13   is granted. The Clerk of the Court is directed to send Petitioner a copy of the docket sheet.

14             It is further ordered that this action is dismissed as an unauthorized second or

15   successive petition.

16             It is further ordered that a certificate of appealability will not issue.

17             The Clerk of the Court is directed to enter judgment accordingly and close this

18   action.

19             DATED THIS 12th day of July 2019.

20

21
                                                             MIRANDA M. DU
22                                                           UNITED STATES DISTRICT JUDGE

23

24

25

26

27

28

                                                        5
